Citation Nr: 1545550	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  03-34 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.   Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty for training from January to May 1967, and on active duty from May 1968 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from, as relevant here, an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which increased the disability rating for the service-connected lumbar spine disability from 10 to 20 percent, effective March 25, 2002.  

In June 2007 and September 2010, the Board remanded the claim for further development.

In December 2012, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for his lumbar spine disability.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the parties filed a Joint Motion for Partial Remand (JMPR) with regard to the increased rating claim for lumbar spine disability, determining that the Board failed to adequately consider the Veteran's functional loss given the applicable regulations and case law.  Accordingly, by subsequent Order, the Court granted the JMPR and remanded the matter for compliance with the instructions therein. 

The Court lacked jurisdiction of the service connection claim for an acquired psychiatric disorder that was remanded by the Board in December 2012.  After an additional remand in April 2013, the Board, in a separate October 2013 decision, denied the service connection claim for an acquired psychiatric disorder.  

Thereafter, in September 2014, the Board remanded the increased rating claim for the lumbar spine disability for further development and it has since returned for further appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability either is expressly raised by the claimant or otherwise by the record.  The Veteran in this case has been in receipt of a TDIU since February 22, 2012.  He also raises the issue of unemployability prior to such date.  See September 2015 appellate brief.  As such, a TDIU request prior to February 22, 2012, is currently before the Board.  See Rice, supra.  

As noted in the prior remands, the record raises the issue of entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.  In response, the AMC, in a January 2015 memorandum, referred the issue to the RO as it does not jurisdiction of such issue.  However, there is no indication that the RO has since taken any action.  Accordingly, the SMC matter for loss of use of a creative organ is again REFERRED to the RO for appropriate and immediate consideration. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected lumbar spine disability has been primarily productive of DJD and intervertebral disc syndrome (IVDS).

2.  On 2002 VA examination, forward flexion of the thoracolumbar spine was to 50 degrees with pain on motion and no indication of additional limitations upon repetitive-use testing or during a flare-up.

3.  On 2012 and 2014 VA examinations, forward flexion of the thoracolumbar spine was to 90 degrees with pain on motion, weakened movement, excess fatigability, disturbance of locomotion and interference with sitting, standing, and/or weightbearing, and anticipated additional loss of no more than 10 degrees upon repetitive-use testing or during a flare-up.  

4.  There has been no evidence of severe limitation of motion, severe lumbosacral strain; severe IVDS with recurring attacks and intermittent relief; forward thoracolumbar flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of IVDS. 

5.  Although since October 2, 2014, the Veteran's lumbar radiculopathy has been manifested by no more than moderate symptoms in each leg, assigning separate compensable ratings for such disability would violate the rule of pyramiding as the Veteran is already in receipt of separate 20 percent ratings for diabetic neuropathy of the right and left lower extremities. 

6.  Resolving all doubt in the Veteran's favor, he has been precluded from obtaining substantially gainful employment prior to February 22, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the Veteran's service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002, 2003); 38 C.F.R. §§ 3.321, 4.71a, DCs 5235-5243 (2015).

2.  For the period on appeal prior to February 22, 2012, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.   In a pre-adjudicatory September 2001 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Multiple letters were subsequently sent to the Veteran in an effort to assist him in substantiating his claim, the most recent being sent in May 2012.  In addition, the case was most recently readjudicated in a January 2015 supplemental statement of the case (SSOC).

In this decision, the Board grants a TDIU for the appeal period prior to February 22, 2012, which represents a complete grant of the benefits sought with regard to a TDIU.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service medical records, and lay statements in support of the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran in this case filed an increased rating claim for his lumbar spine disability in March 2002.

During the pendency of this claim, the criteria for rating spine disabilities in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  
The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  

The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms. The amendments also allow for intervertebral disc syndrome (IVDS) to be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes. 

Prior to September 23, 2002, DC 5293 which contemplates IVDS provides a 10 percent rating for mild IVDS and a 20 percent rating for moderate IVDS with recurring attacks.  Severe IVDS with recurring attacks and intermittent relief warrants a 40 percent rating.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warrants a 60 percent rating, the highest available schedular rating under such code.  38 C.F.R. § 4.71a (2002). 

Effective September 23, 2002, IVDS (still rated under DC 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Effective September 26, 2003, the DC for IVDS was renumbered as 5243 and the criteria for rating all spine disabilities, to include IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate rating for orthopedic and neurological manifestations) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 .

When evaluating IVDS based upon incapacitating episodes, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  38 C.F.R. § 4.71a, DC 5293(as of September 23, 2002), and the current DC 5243 (2003, 2015)).

Prior to September 23, 2002, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation under DC 5292.  Moderate limitation of motion of warranted a 20 percent rating and severe limitation of motion of the spine warranted a 40 percent rating. 38 C.F.R. § 4.71a, DC 5292 (2002).  The criteria for DC 5292 remained the same in the amendments that became effective on September 23, 2002. 

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent rating under DC 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent rating.  A 40 percent rating was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2002).  The criteria for DC 5295 remained the same in the amendments that became effective on September 23, 2002. 

Effective September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015). 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Formula for evaluating IVDS based on incapacitating episodes under the former DC 5293 (effective September 23, 2002) and the current DC 5243 has already been provided above.  

Turning now to the relevant evidence, the Veteran underwent a VA examination of the spine in October 2002 at which time he reported that his back pain worsened with lifting or other motion, and progressed as the day wore on.  He also reported pain radiating down his legs, laterally and posteriorly.  He indicated that he could not bend forward or twist, and that he had to rest in bed for a day if the pain was severe.  He also stated that motion of any kind exacerbated the back pain and that rest did help the pain.  On examination, range of motion of the thoracolumbar spine was as follows:  extension to 10 degrees, flexion to 50 degrees, and rotation to 30 degrees, bilaterally.  Twisting at the lumbosacral spine was described as very abnormal, noting that movement occurred at the hips only.  Spasms of the lumbosacral paravertebral musculature were shown.  X-rays showed evidence of mild degenerative changes with degenerative disc disease at L5-S1 and minimal left convex rotoscoliosis of the lumbar spine.

The Veteran underwent an additional VA examination of the spine in March 2012.  
He demonstrated forward flexion of the thoracolumbar spine to 90 degrees or greater; extension to 25 degrees; lateral flexion to 30 degrees or greater (bilaterally); and rotation to 30 degrees or greater (bilaterally) with pain throughout all ranges of motion.  In each plane of movement, pain began at 0 degrees.  It was noted that he experienced flare-ups of back pain, lasting 1-2 days.  It was also noted that the Veteran had functional loss of this lumbar spine, which was described as an inability to perform normal working movements of the body with normal excursion, strength, speed, coordination and/or endurance.  The examiner also found that the Veteran had functional loss after repetitive use in terms of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.

In light of the December 2013 JMPR, the Board remanded the case for an additional examination to reassess the Veteran's spine disability, particularly to include the disabling effect of his painful motion.  

This additional VA examination was provided to the Veteran in October 2014.  He reported that, since his last spine examination, he has had good and bad days as it relates to his spine.  He stated that he had a flare-up of back pain during the past spring or summer, requiring him to rest for 3 to 4 days.  On examination, forward flexion of the thoracolumbar spine was to 90 degrees, and extension ended at 30 degrees.  Bilateral lateral flexion and bilateral lateral rotation were to 30 degrees.  Pain was present on all ranges of motion.  No additional limitation of motion after repetitive motion testing was demonstrated.  The examiner described the Veteran's functional loss/impairment as weakened movement, excess fatigability, disturbance of locomotion and interference with sitting, standing, and/or weightbearing.  There were paravertebral muscle spasms which did not result in an abnormal gait or abnormal spinal contour.  Muscle strength and reflex testing in the lower extremities was normal.  Sensory examination in the lower extremities was also normal, with the exception of decreased sensation in the foot/toes related to diabetic neuropathy.  Straight leg testing was positive.  The examiner described the Veteran's radiculopathy in the lower extremities, bilaterally, as moderate in nature.  There was no other associated neurological impairment.  Ankylosis of the spine was not shown.  The examiner indicated that there were no incapacitating episodes of IVDS in the past year.  X-rays showed continued evidence of arthritis of the lumbar spine.  It was noted that the Veteran occasionally used a cane as an assistive device for longer periods of ambulation for an unrelated balance condition.  

With regard to any additional functional loss, the examiner expected that there would be increased loss in functionality or range of motion during flare-up or when joint is used over period of time.  In this regard, there was an expected additional loss of 5-10 degrees with forward flexion, extension, right and left lateral rotation, and right and left lateral flexion.  Final diagnoses were lumbosacral strain and DJD of the lumbar spine.  

In a January 2015 addendum, the examiner clarified that the nerve roots affected by the lumbar spine disability are the sciatic nerves.

Based on a careful review of all evidence, both lay and medical, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability under the former or the current rating criteria. 

As noted, under the former DC 5292, the next higher rating of 40 percent is assigned for severe limitation of motion of the lumbar spine.  Here however, severe limitation of motion of the Veteran's lumbar spine is not shown.  As discussed above, the current rating criteria with regard to range of motion can be used as guidance in determining whether the Veteran's limitation of motion is severe.  Under the General Rating Formula, the next higher rating of 40 percent rating requires limitation of forward flexion to 30 degrees or less, indicating that severe limitation of motion would be one third of normal flexion, which is 90 degrees.  See 38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

Throughout the appeal period, the Veteran has exhibited forward flexion in his thoracolumbar spine to no worse than 50 degrees.  Moreover, no VA examiner or other medical professional who has evaluated the Veteran's low back disability has described it as severe or found that he had severe limitation of motion of the spine.  Thus, the criteria for a rating in excess of 20 percent are not warranted under the former DC 5292.

A higher rating is also not warranted under the former DC 5295.  The Veteran's lumbosacral strain has never been characterized as severe by the examiners and medical professionals who have assessed his low back disability.   The record shows no evidence of severe symptoms such as listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

In addition to the Veteran's diagnoses of lumbosacral strain and DJD, he is diagnosed with IVDS of the lumbar spine which has consistently been shown on diagnostic studies throughout the appeal period.  However, severe IVDS with recurring attacks and intermittent relief has not been demonstrated to support a higher rating under DC 5293.  Rather, on October 2002 x-rays, the Veteran's IVDS was described as mild in nature at all levels except at L5-S1where it was more severe with evidence of marginal sclerosis, hypertrophic spurring, and a vacuum phenomenon.  Even considering the severity of the disc disease at L5-S1, the remaining disc disease was described as mild in nature, and there is no evidence showing that the Veteran had recurring attacks of IVDS and only intermittent relief.

Further, no incapacitating episodes of IVDS have been shown.  For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).  Although the Veteran has reported occasional days of heightened back pain and a recent flare-up of back pain requiring him to rest for 3 to 4 days, there is no evidence that he was prescribed bed rest by a physician on account of his back disability.  Indeed, the 2002 and 2012 VA examination reports are devoid of any physician-prescribed bed rest due to low back problems.  Moreover, the October 2014 VA examiner affirmatively indicated that there had been no incapacitating episodes in the past year.  For these reasons, an increased rating is not warranted under the former DC 5293 (effective September 23, 2002) or the current DC 5243.

The Board also considered whether a higher rating is warranted under the current General Rating Formula.  However, there is no evidence of limitation of forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As discussed above, forward flexion of the Veteran's thoracolumbar spine has been no worse than 50 degrees during the appeal period, and favorable ankylosis of the entire thoraolumbar spine has not been demonstrated.  

In assessing the Veteran's lumbar spine disability, consideration has been given as to whether he has had additional disability of the spine beyond the recorded range of motion measurements, to include due to weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206 -07. 

There was evidence of pain on lumbar spine motion during the 2002 examination; however there is no indication that repetitive-use testing was conducted at that time.  Nonetheless, the examiner did not note any expected additional functional loss or loss of motion during a flare-up or after repetitive use.  The 2012 and 2014 VA examiners noted functional loss in terms of weakened movement, excess fatigability, disturbance of locomotion and interference with sitting, standing, and /or weightbearing.  The 2014 VA examiner, in particular, expected an additional loss of 5-10 degrees in functionality or range of motion during a flare-up or upon repetitive use.  Nonetheless, even considering this anticipated additional loss of motion, the criteria for a higher rating are not met or approximated.  Indeed, when the Veteran was examined in both 2012 and 2014, he was able to forward flex his lumbar spine to 90 degrees, which is considered normal.  Therefore, this anticipated additional loss would result in no less than 80 degrees forward flexion, a finding that does not even support a 10 percent rating under the former or current criteria.  

For these reasons, the Board concludes that the 20 percent rating assigned already compensates the Veteran for any functional impairment of the spine that he may experience.  His range of motion findings do not meet the criteria for a rating higher than 20 percent rating, even considering the additional loss in functionality or motion.  Overall, any functional loss present in the spine is adequately accounted for in the 20 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, Mitchell, supra.

The Veteran is competent to report his observable lumbar spine symptoms, such as low back pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his spine disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, although the Veteran's reports of symptoms have been considered, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board notes further that, in a January 2015 rating decision, the Veteran was awarded separate noncompensable ratings for radiculopathy of the right and left lower extremities, as secondary to the service-connected lumbar spine disability, effective October 2, 2014.  He has not since expressed disagreement with those assigned ratings.  However, on review, the Board observes that the examiner who conducted the October 2, 2014, VA examination described the Veteran's radiculopathy in both lower extremities as moderate in nature.  Moderate radiculopathy of the sciatic nerves is consistent with a 20 percent rating under DC 8620.  38 C.F.R. § 4.124a, DC 8620 (2015).  Nonetheless, radiculopathy is evaluated based upon nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  See 38 C.F.R. §§ 4.120-4 .124a.  

Here, the Veteran's neurologic impairment in his legs is already evaluated on this basis for his service-connected diabetic peripheral neuropathy of the right and left lower extremities which is assigned separate 20 percent ratings.  Therefore, the symptoms attributable to lumbar spine radiculopathy cannot be rated separately, because to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (Providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  A separate rating would only be possible if the Veteran's diabetic peripheral neuropathy and lumbar spine radiculopathy manifested themselves differently, which is not the case here as they both produce tingling and numbness in the sciatic nerves.  

No other associated neurologic impairment of the service-connected lumbar spine disability is otherwise demonstrated by the evidence of record.  No additional separate neurological ratings are warranted.

The Board also considered whether a higher or separate rating is warranted under 38 C.F.R. § 4.71a, DC 5003, for degenerative arthritis.  However, the Veteran's lumbar spine disability is already rated as 20 percent disabling, which is the highest evaluation available under DC 5003.  Moreover, a separate rating under DC 5003 cannot be assigned, as this would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Board also notes in the alternative that by its express terms, a rating is warranted for arthritis under DC 5003 only when limitation of motion is absent or not compensable under an appropriate diagnostic code, which is not the case here.  Therefore, a separate or higher rating is not available under 38 C.F.R. § 4.71a, DC 5003.

In summary, the Board finds that the preponderance of the evidence shows that his lumbar spine disability has not met or approximated the criteria for a rating greater than 20 percent at any point during this period, for the reasons explained above.  Thus, staged ratings are not warranted.    


IV. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine disability are inadequate.   A comparison between the level of severity and symptomatology of the Veteran's assigned ratings, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As shown above, the Veteran's lumbar spine disability is primarily productive of DJD, forward flexion to no worse than 50 degrees with pain, IVDS, and recent evidence of additional functional loss during a flare-up and upon repetitive use.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242, DeLuca, Mitchell, supra.   The Veteran's lumbar spine disability also resulted in radiculopathy in each leg, which is also contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8620 (2015).

Accordingly, the rating criteria contemplate the Veteran's service-connected lumbar spine disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular rating assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

B.  Inferred TDIU Request Prior to February 22, 2012

The Veteran has been in receipt of a TDIU since February 22, 2012; such award was partly based on the opinion of a 2014 VA examiner that the Veteran was precluded from working a job that required physical duties; only sedentary employment was feasible.

However, the Veteran asserts that he has been unable to maintain a substantially gainful job as early as 1993.  He reports having one year of a college education.  See TDIU application received in September 1999.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to February 2012, service connection was in effect for coronary artery disease (10%), lumbar spine disability (10%), diabetes (20%), peripheral neuropathy of the right lower extremity (20%); peripheral neuropathy of the left lower extremity (20%); peripheral neuropathy of the right upper extremity (20%); peripheral neuropathy of the left upper extremity (20%); bilateral diabetic retinopathy (0%), hypertension (10%), erectile dysfunction (0%), for a combined rating of 80 percent effective May 8, 2001.  Thus, prior to February 2012, he had already met the schedular criteria for a TDIU.  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On review, the Board finds that, prior to February 22, 2012, the Veteran was precluded from securing and following substantially gainful employment due to his service-connected disabilities.  By way of history, the evidence demonstrates that shortly after service discharge, he worked for the U.S. Postal Service as a mail carrier and later as a postmaster for a total of approximately 20 years.  In November 1993, however, he was determined to be unfit to physically perform the duties of postmaster.  Accordingly, in April 1994, the Office of Personnel Management awarded the Veteran disability retirement under the Civil Service Retirement System based on a number of disabilities, to include his lumbar spine disability, diabetes, and hypertension.  Later, he was referred for vocational rehabilitation however the Office of Vocational Rehabilitation for the Commonwealth of Pennsylvania determined that a full-time work week would not be appropriate for the Veteran, given his inability to physically handle a work day.

More recently, in March 2001, the Veteran submitted a statement in which he reiterated the impact that his lumbar spine disability had on his employability and stated that he was unable to work.  The appeal in this case stems from the Veteran's March 2002 claim of entitlement to an increased rating for his lumbar spine disability.  Subsequent evidence dated during the appeal period show continued worsening of his service-connected disabilities.  For example, according to an October 2002 VA examination report, the Veteran had difficulty moving in any direction and was slow to get on the examining table.  It was noted that while the Veteran was functionally able to walk down one flight of stairs he must stop at each step.  The Veteran stated that he was unable to carry anything while walking up a staircase without stopping and leaning against the wall.  The medical examiner noted that the Veteran's twisting of the spine was very abnormal, with movement occurring at the hips only.  The examiner further indicated that the Veteran's lumbar spine arthritis had worsened.  The examination report also continued diagnoses of diabetes, diabetic retinopathy, diabetic neuropathy, and related hypertension.  Although not relevant to the time period in question, the Board finds guidance in the 2014 examiner's finding that the Veteran is unable to work a physically demanding job due to his service-connected disabilities.  Moreover, considering the limitations of the Veteran's experience (he worked the same job for twenty years) and education (only one year of college education), with no additional training, he could not reasonably expect to obtain gainful employment of a sedentary nature.  Based on the applicable evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria to establish a TDIU for the rating period on appeal prior to February 22, 2012 are met.

Lastly, the Board notes that the Veteran is also in receipt of special monthly compensation under 38 U.S.C. § 1114 (s) and 38 C.F.R. § 3.350 (i) on account of his mycoardial infarction with pacemaker rated as 100 percent disabling, along with his remaining disabilities, independently rated at 60 percent or more from September 10, 2013 to January 1, 2014. 

ORDER

A rating higher than 20 percent for service-connected lumbar spine disability is denied.

For the rating period on appeal prior to February 22, 2012, a TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


